Citation Nr: 0414922	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  04-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
knee disorder.  

2.  Entitlement to an initial compensable disability 
evaluation for the veteran's lumbar spine transitional 
segment with levoscoliosis and diffuse spondylosis.  

3.  Entitlement to an initial compensable disability 
evaluation for the veteran's costochondritis.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from September 2000 to 
September 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Winston-Salem, North Carolina, Regional Office which 
established service connection for both lumbar spine 
transitional segment with levoscoliosis and diffuse 
spondylosis and costochondritis; assigned noncompensable 
evaluations for those disabilities; and denied service 
connection for a chronic bilateral knee disorder.  In 
November 2003, the veteran's claims file was transferred to 
the Columbia, South Carolina, Regional Office (RO).  The 
veteran has represented herself throughout this appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on her part.  


REMAND

In March 2004, the veteran requested a hearing before a 
Veterans Law Judge in Washington, D.C.  In April 2004, the 
veteran was scheduled for the requested hearing.  In May 
2004, the veteran informed the Board that she would be unable 
to attend the scheduled hearing and requested a video hearing 
before a Veterans Law Judge.  The veteran has not been 
scheduled for the requested video hearing.  Accordingly, this 
case is REMANDED for the following action:

The RO should schedule the veteran for 
the requested video hearing before a 
Veterans Law Judge. 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.    See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


